Exhibit 10.2

 

  

Agreement and Release and Waiver

 

This Agreement and Release (“Agreement”) is made and entered into by and between
Medgenics, Inc. (the “Company”) and John Leaman (“Executive”).

 

Whereas, Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of Executive’s employment
with the Company and the termination of that employment; and

 

Whereas, Executive and the Company are parties to that certain Employment
Agreement, made and entered into as of September 13, 2013, as may have been
amended (the “Employment Agreement”).

 

Now, therefore, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, Executive and the Company (collectively, the “Parties” and,
individually, each a “Party”), intending to be legally bound, hereby agree as
follows:

 

1.           Termination of Employment. Executive’s employment with the Company
shall terminate effective as of the close of business on February 9, 2016 (the
“Termination Date”).

 

2.           Compensation and Benefits. Subject to the terms of this Agreement,
the Company shall compensate Executive under this Agreement as follows:

 

(a)           Severance Payments. The Company will pay to the Executive the
following (the “Severance Payments”):

 

(i) an amount equal to eight hundred forty-three thousand seven hundred fifty
dollars ($843,750);

 

(ii) an amount equal to ninety-three thousand seven hundred fifty dollars
($93,750);

 

(iii) an amount equal to twenty-three thousand six hundred thirty dollars
($23,630); plus

 

(iv) all accrued but unused vacation pay in the amount of four thousand seven
hundred eighty-seven dollars ($4,787);

 

with one-half of such aggregate amount to be paid on the first payroll date of
the Company occurring after the Effective Date (as defined in Section 7 below)
and the remaining one-half to be paid on the first payroll date of the Company
occurring in January 2017.

 

(b)           COBRA. The Company will continue and pay the premiums of
Executive’s group health plan coverage under the Company’s group health plan
until July 31, 2017 (the “COBRA Payments”) on the same basis as if Executive had
continued in employment with the Company during such period (i.e., such that
Executive shall pay, on a monthly basis, that same amount that Executive would
pay if Executive had continued in employment with the Company during such period
(the “Executive COBRA Payments”)); provided, however, that the benefit described
in this Section 2(b) shall immediately cease upon the date when Executive first
becomes eligible to receive comparable coverage under another employer’s group
health plan; and further provided, that if such benefit would violate the
nondiscrimination rules under the Patient Protection and Affordable Care Act of
2010 and related regulations and guidance promulgated thereunder (“ACA”), the
parties agree to reform this provision in such manner as is necessary to comply
with the ACA and avoid any such penalties while keeping Executive in the same
economic position; and further provided, that the benefit described in this
Section 2(b) shall immediately cease if the Executive fails to pay the Executive
COBRA Payments.

 



 -1- 

 

 

(c)           Option Acceleration. Each option to purchase shares of the
Company’s common stock, $0.0001 par value per share, granted under the
Medgenics, Inc. Stock Incentive Plan set forth on Exhibit A attached hereto (the
“Company Stock Options”) that is outstanding immediately prior to the Effective
Date shall become fully vested as of the Effective Date and shall remain
exercisable through and including February 9, 2018 (the “Option Acceleration”).

 

(d)           Accrued Salary. Executive shall be entitled to a lump sum payment
in an amount equal to Executive’s earned but unpaid annual base salary for the
period ending on the Termination Date, with such payment to be made on the first
payroll date of the Company following the Termination Date.

 

(e)           Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) above), COBRA Payments and Option
Acceleration are consideration for Executive’s promises contained in this
Agreement, and that the Severance Payments, COBRA Payments and Option
Acceleration are above and beyond any wages, bonuses, severance, other
compensation, or benefits to which Executive is entitled from the Company under
the terms of Executive’s employment or under any other contract or law that
Executive would be entitled to absent execution of this Agreement.

 

(d)           Withholding. The Severance Payments and COBRA Payments shall be
treated as wages and subject to all taxes and other payroll deductions required
by law.

 

3.           Termination of Benefits. Except as provided in Section 2 above or
as may be required by law, Executive’s participation in all employee benefit
(pension and welfare) and compensation plans of the Company shall cease as of
the Termination Date. Nothing contained herein shall limit or otherwise impair
Executive’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.

 

4.           Release of Claims and Waiver of Rights. Executive, on Executive’s
own behalf and that of Executive’s heirs, executors, attorneys, administrators,
successors, and assigns, fully releases and discharges the Company, its
predecessors, successors, parents, subsidiaries, affiliates, and assigns, and
its and their directors, officers, trustees, employees, and agents, both in
their individual and official capacities, and the current and former trustees
and administrators of each retirement and other benefit plan applicable to the
employees and former employees of the Company, both in their official and
individual capacities (the “Releasees”) from all liability, claims, demands, and
actions Executive now has, may have had, or may ever have, whether currently
known or unknown, as of or prior to Executive’s execution of this Agreement (the
“Release”), including liability claims, demands, and actions:

 



 -2- 

 

 

(a)           Arising from or relating to Executive’s employment or other
association with the Company, or the termination of such employment,

 

(b)           Relating to wages, bonuses, other compensation, or benefits,

 

(c)           Relating to any employment or change in control contract,

 

(d)           Relating to any employment law, including

 

(i)The United States and States of Pennsylvania, New Jersey or New York,

 

(ii)The Civil Rights Act of 1964,

 

(iii)The Civil Rights Act of 1991,

 

(iv)The Equal Pay Act,

 

(v)The Employee Retirement Income Security Act of 1974,

 

(vi)The Age Discrimination in Employment Act (the “ADEA”),

 

(vii)The Americans with Disabilities Act,

 

(viii)Executive Order 11246, and

 

(ix)Any other federal, state, or local statute, ordinance, or regulation
relating to employment,

 

(e)           Relating to any right of payment for disability,

 

(f)           Relating to any statutory or contractual right of payment, and

 

(g)           For relief on the basis of any alleged tort or breach of contract
under the common law of the States of Pennsylvania, New Jersey or New York, or
any other state, including defamation, intentional or negligent infliction of
emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, and negligence.

 

Executive acknowledges that Executive is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, actions, and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.
Executive waives, surrenders, and shall forego any protection to which Executive
would otherwise be entitled by virtue of the existence of any such statutes in
any jurisdiction, including the States of Pennsylvania, New Jersey or New York.

 

5.           Exclusions from General Release. Excluded from the Release are any
claims or rights that cannot be waived by law, as well as Executive’s right to
file a charge with an administrative agency or participate in any agency
investigation. Executive is, however, waiving the right to recover any money in
connection with a charge or investigation. Executive is also waiving the right
to recover any money in connection with a charge filed by any other individual
or by the Equal Employment Opportunity Commission or any other federal or state
agency.

 



 -3- 

 

 

6.           Covenant Not to Sue.

 

(a)           A “covenant not to sue” is a legal term that means Executive
promises not to file a lawsuit in court. It is different from the release of
claims and waiver of rights contained in Section 4 above. Besides waiving and
releasing the claims covered by Section 4 above, Executive shall never sue the
Releasees in any forum for any reason covered by the Release. Notwithstanding
this covenant not to sue, Executive may bring a claim against the Company to
enforce this Agreement, to challenge the validity of this Agreement under the
ADEA or for any claim that arises after execution of this Agreement. If
Executive sues any of the Releasees in violation of this Agreement, Executive
shall be liable to them for their reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other litigation
costs incurred in defending against Executive’s suit. In addition, if Executive
sues any of the Releasees in violation of this Agreement, the Company can
require Executive to return all but a sum of $100 of the Severance Payments,
COBRA Payments and amounts obtained directly or indirectly as a result of the
Option Acceleration, which sum is, by itself, adequate consideration for the
promises and covenants in this Agreement. In that event, the Company shall have
no obligation to make any further Severance Payments, COBRA Payments or Option
Acceleration.

 

(b)           If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive’s agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.

 

7.           Representations by Executive. Executive warrants that Executive is
legally competent to execute this Agreement and that Executive has not relied on
any statements or explanations made by the Company or its attorneys. Executive
acknowledges that Executive has been afforded the opportunity to be advised by
legal counsel regarding the terms of this Agreement, including the Release.
Executive acknowledges that Executive has been offered at least 21 days to
consider this Agreement. After being so advised, and without coercion of any
kind, Executive freely, knowingly, and voluntarily enters into this Agreement.
Executive acknowledges that Executive may revoke this Agreement within seven
days after Executive has signed this Agreement and acknowledges understanding
that this Agreement shall not become effective or enforceable until seven days
after Executive has signed this Agreement (the “Effective Date”), as evidenced
by the date set forth below Executive’s signature on the signature page hereto.
Any revocation must be in writing and directed to Scott Applebaum, General
Counsel. If sent by mail, any revocation must be postmarked within the seven-day
period described above and sent by certified mail, return receipt requested.

 

8.           Restrictive Covenants. Section Error! Reference source not found.
of the Employment Agreement (entitled “Restrictive Covenants”) shall continue in
full force and effect as if fully restated herein.

 

9.           Non-Disparagement. Executive shall not engage in any disparagement
or vilification of the Releasees, and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the Releasees, including regarding management style, methods of doing business,
the quality of products and services, role in the community, or treatment of
employees. Executive shall do nothing that would damage the Company’s business
reputation or goodwill. The Company (which, for this purpose, shall be treated
as limited to members of the Company’s Board of Directors, and any officer with
a title of Vice President or higher rank) shall not engage in any disparagement
or vilification of Executive, and shall refrain from making any false, negative,
critical or disparaging statements, implied or expressed, concerning Executive.

 



 -4- 

 

 

10.           Company Property.

 

(a)           Executive shall return to the Company all information, property,
and supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials, and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.

 

(b)           Executive shall not, at any time on or after the Termination Date,
directly or indirectly use, access, or in any way alter or modify any of the
databases, e-mail systems, software, computer systems, or hardware or other
electronic, computerized, or technological systems of the Company or any of its
affiliates. Executive acknowledges that any such conduct by Executive would be
illegal and would subject Executive to legal action by the Company, including
claims for damages and/or appropriate injunctive relief.

 

11.           No Admissions. The Company denies that the Company or any of its
affiliates, or any of their employees or agents, has taken any improper action
against Executive, and this Agreement shall not be admissible in any proceeding
as evidence of improper action by the Company or any of its affiliates or any of
their employees or agents.

 

12.           Confidentiality of Agreement. Executive shall keep the existence
and the terms of this Agreement confidential, except for Executive’s immediate
family members and Executive’s legal and tax advisors in connection with
services related hereto and except as may be required by law or in connection
with the preparation of tax returns.

 

13.           Non-Waiver. The Company’s waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.

 

14.           Governing Law. This Agreement shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania, without regard to principles
of conflict of laws (whether in the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Pennsylvania.

 

15.           Legal Fees. In the event that either Party commences mediation,
arbitration, litigation, or any similar action to enforce or protect such
Party’s rights in accordance with and under this Agreement, the prevailing Party
in any such action shall be entitled to recover reasonable attorneys’ fees and
costs (including the costs of experts, evidence, and counsel) and other costs
relating to such action, in addition to all other entitled relief, including
damages and injunctive relief.

 



 -5- 

 

 

16.           Entire Agreement. This Agreement sets forth the entire agreement
of the Parties regarding the subject matter hereof, and shall be final and
binding as to all claims that have been or could have been advanced on behalf of
Executive pursuant to any claim arising out of or related in any way to
Executive’s employment with the Company and the termination of that employment.

 

17.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

 

18.           Successors. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns.

 

19.           Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Agreement is too broad
to permit enforcement of such restriction or requirement to its full extent,
then such restriction or requirement shall be enforced to the maximum extent
permitted by law, and Executive hereby consents that any court of competent
jurisdiction may so modify such scope in any proceeding brought to enforce such
restriction or requirement. In addition, Executive stipulates that breach by
Executive of restrictions and requirements under this Agreement will cause
irreparable damage to the Releasees in the case of Executive’s breach and that
the Company would not have entered into this Agreement without Executive binding
Executive to these restrictions and requirements. In the event of Executive’s
breach of this Agreement, in addition to any other remedies the Company may
have, and without bond and without prejudice to any other rights and remedies
that the Company may have for Executive’s breach of this Agreement, the Company
shall be relieved of any obligation to provide Severance Payments, COBRA
Payments and the Option Acceleration and shall be entitled to an injunction to
prevent or restrain any such violation by Executive and all persons directly or
indirectly acting for or with Executive. Executive stipulates that the
restrictive period for which the Company is entitled to an injunction shall be
extended in for a period that equals the time period during which Executive is
or has been in violation of the restrictions contained herein.

 

20.           Construction. In this Agreement, unless otherwise stated, the
following uses apply: (a) references to a statute refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until,” and “ending on” (and the like)
mean “to, and including”; (c) references to a governmental or quasi-governmental
agency, authority, or instrumentality also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality; (d) the
words “include,” “includes,” and “including” (and the like) mean “include,
without limitation,” “includes, without limitation,” and “including, without
limitation,” (and the like) respectively; (e) all references to preambles,
recitals, sections, and exhibits are to preambles, recitals, sections, and
exhibits in or to this Agreement; (f) the words “hereof,” “herein,” “hereto,”
“hereby,” “hereunder,” (and the like) refer to this Agreement as a whole
(including exhibits); (g) any reference to a document or set of documents, and
the rights and obligations of the parties under any such documents, means such
document or documents as amended from time to time, and all modifications,
extensions, renewals, substitutions, or replacements thereof; (h) all words used
shall be construed to be of such gender or number as the circumstances and
context require; (i) the captions and headings of preambles, recitals, sections,
and exhibits appearing in or attached to this Agreement have been inserted
solely for convenience of reference and shall not be considered a part of this
Agreement, nor shall any of them affect the meaning or interpretation of this
Agreement or any of its provisions; and (j) all accounting terms not
specifically defined herein shall be construed in accordance with GAAP.

 



 -6- 

 

 

21.           Future Cooperation. In connection with any and all claims,
disputes, negotiations, governmental, internal or other investigations,
lawsuits, or administrative proceedings (the “Legal Matters”) involving the
Company or any affiliate, or any of their current or former officers, employees
or board members (collectively, the “Disputing Parties” and, individually, each
a “Disputing Party”), Executive shall make himself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested. The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.

 

In witness whereof, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.

 



 



  Medgenics, Inc.           By: /s/ Michael F. Cola   Print Name: Michael F.
Cola   Title: President and Chief Executive Officer   Date: February 1, 2016    
          JOHN LEAMAN         /s/ John Leaman   Date: February 1, 2016



 

 

 



 -7- 

 

 

Exhibit A

Option Acceleration

 

 

Holder Quantity Outstanding Exercise Price        John Leaman  800,000  $4.22
 John Leaman  10,314  $6.45  John Leaman   140,000  $7.01

 

 

 

 



 -8- 

